Citation Nr: 1813170	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  12-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a cervical spine disability.

2.  Entitlement to a rating higher than 20 percent for a left shoulder disability.

3.  Entitlement to a rating higher than 10 percent for a left knee disability.

4.  Entitlement to a rating higher than 10 percent for a left ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The September 2010 rating decision adjudicated the Veteran's increased rating claims, and in his September 2014 Board hearing conducted before the undersigned Veterans Law Judge, the Veteran asserted that the service-connected disabilities whose ratings are on appeal render him unemployable.  

Accordingly, when remanding this case in April 2015, the Board assumed jurisdiction of the claim for a TDIU as part and parcel of the Veteran's increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In addition to these increased rating and TDIU claims, the Board also remanded the Veteran's service connection claim for a disability manifested by left hand/wrist pain and numbness, to include as secondary to his service-connected cervical spine disability, and in a July 2017 rating action, the RO granted service connection for radiculopathy of the upper left extremity, as secondary to his service-connected cervical spine disability, thereby granting the benefit sought and extinguishing the related service connection claim appeal.  

FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's recorded ranges of motion reflect that he has demonstrated at least 40 degrees of forward cervical flexion, with no additional limitation of motion demonstrated on repetitive motion, and no evidence of cervical ankylosis.
	
2.  Aside from his separately rated left upper extremity radial neuropathy (the rating of which is not on appeal), the Veteran does not have any neurological impairments diagnosed as related to his cervical spine disability.

3.  Throughout the rating period, the Veteran's recorded ranges of left shoulder motion reflect that the Veteran has demonstrated at least 90 degrees of left shoulder abduction and flexion, with no evidence of left shoulder ankylosis, a humerus impairment, or a clavicle or scapula impairment.

4.  Throughout the rating period, the Veteran's left knee disability recorded ranges of motion reflect that he demonstrated no limitation of left knee extension, no more than 130 degrees of limited flexion, and no ligamental instability, and clinical findings failed to reflect any evidence of current or past dislocated semilunar cartilage (meniscal tears), ankylosis, tibia or fibula impairments, or genu recurvatum.  

5.  When considering the impact of functional loss after prolonged use or during a flare-up, the Veteran's left ankle limitation of motion is more aptly described as marked, but he has not demonstrated any degree of left ankle ankylosis.  

6.  Since September 30, 2015, the Veteran's service-connected disabilities have rendered him unemployable.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2017).

2.  The criteria for a rating higher than 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5201 (2017).

3.  The criteria for a rating higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

4.  The criteria for a 20 percent rating, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2017).

5.  As of September 30, 2015, but no earlier, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Increased Rating Claims

The Veteran is seeking increased ratings for his service-connected cervical spine, left shoulder, left knee, and left ankle disabilities, as he asserts that his currently-assigned ratings do not adequately reflect the severity of these disabilities.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Moreover, when assessing the presence of pain on range of motion testing, testing for pain should be performed on both active and passive motion, in both weight-bearing and nonweight-bearing (if applicable) positions, and, if possible (and applicable), recording the range of motion of the opposite undamaged joint.  Furthermore, when assessing the functional impact during a flare-up of an orthopedic disability, if the examination is not conducted during such a flare-up, the reported symptoms during such a flare-up should be used to characterize additional functional loss during a flare-up.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

The relevant evidence of record regarding the severity of the Veteran's orthopedic disabilities at issue includes the Veteran's statements regarding his symptoms, his VA examination reports (which encompass his reported symptomatology), and his VA treatment records, which reflect findings consistent with his those outlined in his examination reports.  Thus, the Board will focus the analysis of this claim on the data set forth in the examination reports, as these reports reflect the most comprehensive analysis of the Veteran's orthopedic disabilities.  

Cervical Spine Disability

The Veteran is seeking a higher rating for his service-connected cervical spine disability, which has been evaluated as 20 percent disabling throughout the entire rating period.  

Spinal disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.  As the Veteran does not have IVDS, as objectively confirmed in by the VA examiners who performed his April 2014 and June 2017 VA spinal examinations, and thus has had no related incapacitating episodes, the Board finds that it would be more advantageous to the Veteran to rate his cervical spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to the rating criteria outlined therein, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Further, under this rating criteria, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  The Veteran's currently-assigned 20 percent rating is warranted based on evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

During VA examinations performed during this rating period in which the Veteran's ranges of cervical motion were recorded, the Veteran demonstrated at least 40 degrees of forward flexion and no evidence of cervical ankylosis, either favorable or unfavorable.  Specifically, during his August 2010 VA examination, the Veteran demonstrated forward flexion to 45 degrees, with pain beginning at 30 degrees; during his April 2014 VA examination, the Veteran demonstrated 40 degrees of forward flexion with pain beginning at 40 degrees; during his June 2015 VA examination, the Veteran demonstrated to 45 degrees, with pain beginning at 30 degrees; and during his June 2017 VA examination, the Veteran demonstrated 40 degrees of flexion, with pain throughout the motion.  The examination reports fail to include any findings of cervical ankylosis, and the August 2010 and June 2017 examination reports specifically state that there is no evidence of cervical ankylosis.  Thus, the clinical data of record fails to reflect findings commensurate with the rating criteria for the next higher rating of 30 percent.  

As to whether an increased rating for the Veteran's cervical spine disability is warranted based on evidence of an additional impairment attributable to functional loss, the Veteran has consistently reported experiencing pain when moving his neck, and that during flare-ups of his neck disability, he experiences increased pain that impacts his balance, posture, and ability to drive.  However, during all of his VA examinations, the Veteran did not demonstrate any additional limitation of cervical flexion on repetitive motion due to pain, fatigue, weakness, or incoordination.  Moreover, during his most recent VA spinal examination, which was performed in June 2017, the VA examiner opined that when considering the Veteran's reports of his symptoms during a flare-up of his cervical spine disability (as this examination was not performed during such a flare-up), the Veteran's cervical spine forward flexion would be additionally limited by 5 degrees, resulting in forward flexion of 35 degrees.  Given the totality of this evidence assessing the potential additional functional impairment elicited on repetitive use or during a flare-up, the Board finds that this evidence does not suggest that this functional impairment is so great so as to approximate the rating criteria for the next higher rating of 30 percent, which requires forward flexion to 15 degrees or favorable ankylosis of the cervical spine.  Thus, an increased rating based on functional loss is not warranted.

With regard to whether a separate rating is warranted for any neurological manifestations of the Veteran's cervical spine disability, the record reflects that the only neurological impairment of record that has been attributed to his cervical spine disability is the Veteran's left upper extremity radial neuropathy, and the related evaluation is not currently on appeal.  In that regard, aside from findings related to this neurological impairment, the record fails to reflect any sensory, motor, or reflexive impairments of the Veteran's upper extremities, nor is there any evidence of bowel or urinary incontinence or any other spinal-related neurological impairments.  Accordingly, a separate evaluation for any such cervical spine related neurological impairments is not warranted.  

In sum, the evidence of record fails to reflect a basis for awarding an increased rating for the orthopedic manifestations of the Veteran's cervical spine disability, or for awarding a separate rating for any related neurological manifestations.  Accordingly, the preponderance of the evidence is against the Veteran's claim seeking an increased rating for his cervical spine disability.  Thus, there is no reasonable doubt to resolve on the Veteran's behalf, and an increased rating for this disability is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Shoulder Disability

The Veteran's left shoulder disability has been evaluated as 20 percent disabling throughout the entire rating period, pursuant to DC 5201, which outlines the rating criteria for limitation of shoulder motion.  Specifically, the Veteran's current 20 percent rating has been awarded based on limitation of motion of the non-dominant arm to the shoulder level.  The next higher rating of 30 percent for dominant shoulder limitation to midway between the side and shoulder level also warrants a 30 percent rating, and a higher rating of 40 percent (and the maximum rating per this DC) requires limitation of shoulder motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

The rating criteria for impairments of the shoulder and arm are outlined in DCs 5200 through 5203.  38 C.F.R. § 4.71a.  As alluded to above, different rating criteria are assigned based on whether the affected arm is dominant or non-dominant, and the majority of VA examination reports of record reflects that the Veteran is left-hand dominant (with one aberration, which the Board presumed was incorrectly marked based on the assumption that the Veteran, like most, is right-hand dominant); therefore, the Board concludes his left shoulder disability is of the dominant upper extremity.  

DC 5200 assigns disability ratings based on evidence of ankylosis of the scapulohumeral articulation; DC 5201 assigns disability ratings based on limitation of shoulder motion (as outlined above); DC 5202 assigns disability ratings based on impairments of the humerus, to include malunion, recurrent dislocation of the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus (false flail joint), and loss of head of humerus (flail shoulder); and DC 5203 assigns disability ratings based on impairment of the clavicle or scapula, to include malunion, nonunion, and dislocation.  Id.  

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the ranges of motion for various joints, the full range of shoulder abduction and flexion is zero to 180 degrees, with the shoulder level defined as 90 degrees.  38 C.F.R. § 4.71, Plate I.

At the outset, the Board notes that the evidence of record fails to reflect that the Veteran's left shoulder disability, diagnosed as bursitis, is manifested by any symptomatology other than limitation of motion, to include ankylosis, a humerus impairment, or clavicle or scapula impairment, thereby rendering the related DCs of 5200, 5202, and 5203 inapplicable.

As to whether an increased rating is warranted per DC 5201 for limitation of motion, as outlined above, the next higher rating of 30 percent requires evidence that the Veteran's shoulder motion is limited to midway between the side and shoulder, which the Board interprets as limitation of abduction or flexion to 45 degrees.  However, throughout this rating period, the Veteran's recorded ranges of shoulder motion have reflected shoulder abduction and flexion to at least 90 degrees, which equates to his shoulder level, in keeping with his currently-assigned 20 percent rating.  Specifically, the Veteran demonstrated full ranges of flexion and abduction during his August 2010 VA examination, with pain evidenced at 90 and 95 degrees, respectively; he demonstrated flexion and abduction to 150 degrees during his April 2014 VA examination, with pain evidenced at 150 degrees; he demonstrated full ranges of motion on abduction and flexion during his June 2015 VA examination, but with pain throughout the ranges of motion; and during his July 2017 VA examination, the Veteran demonstrated 90 degrees of abduction and flexion, with pain demonstrated at 50 degrees.  On all such examinations, both the Veteran's left and right shoulders were tested, and his unaffected (right shoulder) joint demonstrated full ranges of motion.  Thus, based on these recorded ranges motion, an increased rating pursuant to DC 5201 is not warranted. 

As to whether an increased eating is warranted based on evidence of the Veteran's functional loss of his left shoulder, the Board acknowledges the Veteran's reports that he experiences regular flare-ups of his left shoulder disability and that during his flare-ups, he experiences increased pain and limitation of motion, to include loss of use.  However, the clinical evidence of record fails to suggest that even when considering the Veteran's credible reports of functional loss, the record fails to reflect a basis for awarding a higher rating based on functional loss.  During all VA examinations performed during this appeal period, the Veteran did not demonstrate any additional limitation of shoulder motion after repetitions of the range of motion testing.  Further, as reflected in the Veteran's 2015 and 2017 VA examination reports, the VA examiner estimated the Veteran would have an additional 10 degrees of limitation of shoulder motion during his reported flare-ups, resulting in an estimation of shoulder limitation of motion to 170 degrees during his 2014 examination and 80 degrees during his 2017 VA examination.  Given the totality of this evidence, the Board concludes that the Veteran's additional impairment associated with functional loss does not more nearly approximate the rating criteria for the next higher rating of 30 percent, which requires limitation of motion to 45 degrees.

In sum, as the evidence of record fails to reflect a basis for awarding a rating higher than 20 percent for the Veteran's service-connected left shoulder disability, the preponderance of the evidence is against the Veteran's claim.  Accordingly, there is no benefit of the doubt to resolve on the Veteran's behalf, and an increased rating for the Veteran's left shoulder disability is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Knee Disability

The Veteran is currently in receipt of a 10 percent rating for his left knee disability, which has been diagnosed as a chronic left knee strain, and his rating has been awarded per DC 5260, which outlines the rating criteria for limitation of knee flexion.  Specifically, the record reflects that as the Veteran has failed to demonstrate any compensable limitation of left knee motion, the RO considered the Veteran's reports and clinical findings that the Veteran had painful noncompensably-disabling limitation of left knee flexion, and accordingly awarded his current compensable rating for his functional left knee impairment.  See 38 C.F.R. § 4.59.

The rating criteria for knee impairments is outlined in 38 C.F.R. § 4.71a, DCs 5256 through 5263.  DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  Normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Pursuant to DC 5260, limitation of knee flexion to 60 degrees is rated as noncompensably (zero percent) disabling, limitation of knee flexion to 45 degrees is rated as 10 percent disabling, limitation of knee flexion to 30 degrees is rated as 20 percent disabling, and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a.  

Pursuant to DC 5261, limitation of knee extension to 5 degrees is rated as noncompensably (zero percent) disabling; limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71.

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to DC 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.

Ratings are also available pursuant to DCs 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a.

With regard to whether an increased rating is warranted based on limitation of knee flexion, the next higher rating of 20 percent requires evidence of limitation to flexion to 30 degrees.  However, during range of motion testing performed during the instant rating period, the flexion to at least 130 degrees; during his August 2010 and June 2015 VA examinations, the Veteran demonstrated full range of flexion (140 degrees); during his April 2014 and June 2017 VA examination, he demonstrated flexion to 130 degrees.  The examinations included testing of the Veteran's right knee (opposite undamaged joint), which demonstrated full range of motion.  Given these recorded range of motion findings, the Board finds that the evidence of record fails to reflect a basis for awarding a higher rating based on evidence of limitation of right knee flexion per DC 5261.  

With regard to whether an increased rating is based on the additional functional loss creating further limitation of flexion triggered by repetitive use or during one of the Veteran's reported flare-ups of his knee disability, the Board acknowledges the Veteran's competent, credible reports that after prolonged use of his left knee, he experienced increased pain and stiffness, which prevents the Veteran from engaging in prolonged walking, or any running or jumping.  However, during the Veteran's examinations, repetitive range of motion testing did not elicit any additional limitation of motion, and during his 2015 and 2017 VA examinations, the examiner estimated that, based on the Veteran's reports of symptoms during a flare-up, his flexion would be additionally limited by 10 degrees, resulting in 130 degrees of flexion in 2015 and 120 degrees in 2017.  Accordingly, the Board concludes that as this clinical evidence fails to suggest that upon prolonged use of his left knee or during a flare-up of his left knee disability, his flexion is limited to 30 degrees or less, the Board finds that the evidence of record fails to suggest a basis for awarding a commensurate increased rating based on such functional loss.

Moreover, as the evidence of record reflects that the Veteran's left knee has been consistently assessed as stable, and as he has not reported experiencing and left knee instability, a separate rating based on left knee instability per DC 5207 is not warranted.  

Further, as the record fails to reflect any findings of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, ratings pursuant to DCs 5256, 5258, 5259, 5262, 5263 are also not warranted.

In sum, the evidence of record fails to reflect a basis for awarding a higher rating for the Veteran's service-connected left knee disability; thus, the preponderance of evidence is against the Veteran's increased rating claim, and an increased rating for the Veteran's left knee disability is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Left Ankle Disability

The Veteran's left ankle disability, which has been diagnosed as a chronic left ankle sprain, has been assigned a 10 percent rating, pursuant to DC 5271, throughout the rating period.

DC 5271, which outlines the rating criteria for limitation of ankle motion, states the Veteran's currently-assigned 10 percent rating is assigned based on evidence of moderate limitation of motion, and requires evidence of marked limitation of motion for the assignment of the next highest (and maximum) rating of 20 percent.  See 38 C.F.R. § 4.71a.  

The normal range of ankle motion is defined as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II.  

The medical evidence of record reflects that the Veteran demonstrated full range of ankle motion during his August 2010 and June 2015 VA orthopedic examinations, with the Veteran demonstrating pain at 10 degrees of dorsiflexion and plantar flexion in 2010 and pain throughout the entire range of ankle motion in 2015.  Further, the Veteran demonstrated dorsiflexion limited to 15 degrees and plantar flexion limited to 30 degrees during his April 2014 VA examination; and dorsiflexion limited to 10 degrees and plantar flexion limited 30 degrees during his June 2017 VA examination.  Additionally, while no additional limitation of ankle motion was evident after repetitive motion during any of the examinations, the June 2015 VA examiner approximated that the Veteran would experience an additional 5 degrees of limitation of dorsiflexion and plantar flexion during a period of prolonged use or during a flare-up, resulting in dorsiflexion to 15 degrees and plantar flexion to 40 degrees; and the June 2017 VA examiner estimated that the Veteran would experience an additional 5 degrees loss of dorsiflexion and 10 degrees loss of plantar flexion, resulting in limitation of dorsiflexion to 5 degrees and limitation of plantar flexion to 20 degrees.  Given the totality of this evidence, the Board finds that the evidence is sufficient to demonstrate that, when considering the Veteran's additional left ankle impairment upon prolonged use or during a flare-up, the severity of his disability is more consistent with the criteria for a 20 percent rating, based on evidence of marked limitation of ankle impairments.  

Given that a 20 percent rating is the highest available rating pursuant to DC for 5271, the Board has also considered whether a rating higher than 20 percent may be awarded pursuant to any of the other ankle impairment rating criteria.  However, as the only ratings higher than 20 percent is awarded pursuant to DC 5270 based on evidence of ankle ankylosis, and all of the VA examination reports from this rating period consistently found no evidence of ankylosis.  

Based on the foregoing, the Board concludes that an increased rating of 20 percent, but not higher, for the Veteran's service-connected left ankle disability is warranted.  

TDIU

The Veteran contends that his currently service-connected disabilities, which include a psychiatric disorder and his aforementioned orthopedic disabilities, render him unemployable, thereby entitling him to the award of a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A TDIU may also be awarded on an extraschedular basis when these threshold combined rating criteria are not met, if the evidence of record nevertheless establishes that a veteran's service-connected disabilities render him or her unemployable.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

While the Veteran has been unemployed throughout the rating period September 30, 2015, is the date the Veteran's grant of service connection for posttraumatic stress disorder (PTSD) became effective.  Also, as of September 30, 2015, the Veteran's combined total disability rating became 80 percent; thus, he is schedularly eligible for TDIU consideration since then under 38 C.F.R. § 4.16(a).

As referenced earlier in this decision when recounting the procedural history of this claim, the Board construed this TDIU claim as part and parcel of the Veteran's increased rating claims on appeal and remanded this claim for development, to include providing the Veteran with a TDIU application.  When completing this application in September 2016, the Veteran reported that his PTSD, neck, knee, and ankle disabilities rendered him unemployable, and the Board finds that the VA examiners' consistent assessments that the Veteran's orthopedic disabilities render him only suitable for light work (meaning no jobs requiring prolonged standing or heavy lifting), coupled with the Veteran's noted deficits in memory and social interaction attributed to his PTSD, render him unsuitable to perform his former work duties as a discount store salesperson.  

Given the foregoing, when resolving reasonable doubt in the Veteran's favor, the Board finds that the combination of the Veteran's current service-connected disabilities, namely his orthopedic and psychiatric disorders, preclude his ability to obtain and maintain employment.  Therefore, a TDIU as of September 30, 2015 is warranted per 38 C.F.R. § 4.16(a).  

However, the evidence of record fails to reflect that the Veteran's service-connected disabilities, all orthopedic in nature, precluded the securing and following substantially gainful employment prior to September 30, 2015.  The psychiatric impairment does not apply prior to this date.  The duties of the Veteran's former career as a salesperson does not necessarily require heavy-lifting and is conceivably compatible with light duty work.  Therefore, a TDIU is not warranted prior to September 30, 2015.


ORDER

A rating higher than 20 percent for a cervical spine disability is denied.

A rating higher than 20 percent for a left shoulder disability is denied.

A rating higher than 10 percent for a left knee disability is denied.

A 20 percent rating for a left ankle disability is granted, subject to the regulations regarding the grant of such monetary benefits.

A TDIU as of September 30, 2015 is warranted, subject to the regulations regarding the grant of such monetary benefits. 




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


